Exhibit 10.34(a)



 

 

 

AMENDMENT NUMBER 1 TO

LETTER OF AGREEMENT GPJ-004/1996

 

 

 

With reference to the Letter of Agreement (the "LOA") GPJ-004/1996 dated August
5, 1996 between Embraer-Empresa Brasileira Aeronautica S.A. and Continental
Express, Inc. (the "Parties"), the Parties hereby amend on the date set forth
below the provision of Article 9.B thereof by substituting "September 3, 1996"
for the September 1, 1996 date set forth in the LOA.

 

 

 

 

Dated as of August 31, 1996

 

CONTINENTAL EXPRESS, INC.

EMBRAER-EMPRESA BRASILEIRA DE AERONAUTICA S.A.

   

By: /s/ David Siegel

By: /s/ Mauricio Botelho

Name: David Siegel

Name: Mauricio Botelho

Title: President

Title: President & CEO

   

 